 

Exhibit 10.2

THE ISSUANCE AND SALE OF THE SECURITY REPRESENTED BY THIS NOTE HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THIS SECURITY MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THIS SECURITY UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF
COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. 
NOTWITHSTANDING THE FOREGOING, THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITY.

iParty Corp.

Senior Subordinated Note

Issuance Date: September 15, 2006

Original Principal Amount: U.S. $2,500,000

 

FOR VALUE RECEIVED, iParty Corp., a Delaware corporation (the “Company”), hereby
promises to pay to HIGHBRIDGE INTERNATIONAL LLC or registered assigns (“Holder”)
the amount set out above as the Original Principal Amount (as reduced pursuant
to the terms hereof pursuant to redemption or otherwise, the “Principal”) when
due, whether upon the Maturity Date (as defined below), acceleration, redemption
or otherwise (in each case in accordance with the terms hereof) and to pay
interest (“Interest”) on any outstanding Principal at a rate per annum equal to
the Interest Rate (as defined below), from the date set out above as the
Issuance Date (the “Issuance Date”) until the same becomes due and payable,
whether upon an Interest Date (as defined below), the Maturity Date,
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof).  This Senior Subordinated Note (including all Senior Subordinated Notes
issued in exchange, transfer or replacement hereof, this “Note”) is one of an
issue of Senior Subordinated Notes (collectively, the “Notes” and such other
Senior Subordinated Notes, the “Other Notes”) issued pursuant to the Securities
Purchase Agreement (as defined below).  Certain capitalized terms are defined in
Section 25.


(1)           MATURITY.  ON THE MATURITY DATE, THE HOLDER SHALL SURRENDER THIS
NOTE TO THE COMPANY AND THE COMPANY SHALL PAY TO THE HOLDER AN AMOUNT IN CASH
REPRESENTING ALL OUTSTANDING PRINCIPAL, ACCRUED AND UNPAID INTEREST AND ACCRUED
AND UNPAID LATE CHARGES, IF ANY.  THE “MATURITY DATE” SHALL BE SEPTEMBER 15,
2009.


(2)           INTEREST; INTEREST RATE.  (A)     INTEREST ON THIS NOTE SHALL
COMMENCE ACCRUING ON THE ISSUANCE DATE AND SHALL BE COMPUTED ON THE BASIS OF A
365-DAY YEAR AND ACTUAL DAYS ELAPSED AND SHALL BE PAYABLE IN ARREARS ON THE LAST
DAY OF EACH CALENDAR QUARTER DURING THE PERIOD BEGINNING ON THE ISSUANCE DATE
AND ENDING ON, AND INCLUDING, THE MATURITY


--------------------------------------------------------------------------------





 

Date (each, an “Interest Date”) with the first Interest Date being December 31,
2006.  Interest shall be payable on each Interest Date, to the record holder of
this Note on the applicable Interest Date, in cash.


(B)       FROM AND AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, THE INTEREST
RATE SHALL BE INCREASED TO FIFTEEN PERCENT (15%).  IN THE EVENT THAT SUCH EVENT
OF DEFAULT IS SUBSEQUENTLY CURED, THE ADJUSTMENT REFERRED TO IN THE PRECEDING
SENTENCE SHALL CEASE TO BE EFFECTIVE AS OF THE DATE OF SUCH CURE; PROVIDED THAT
THE INTEREST AS CALCULATED AT SUCH INCREASED RATE DURING THE CONTINUANCE OF SUCH
EVENT OF DEFAULT SHALL CONTINUE TO APPLY TO THE EXTENT RELATING TO THE DAYS
AFTER THE OCCURRENCE OF SUCH EVENT OF DEFAULT THROUGH AND INCLUDING THE DATE OF
CURE OF SUCH EVENT OF DEFAULT.


(3)           RIGHTS UPON EVENT OF DEFAULT.


(A)       EVENT OF DEFAULT.  EACH OF THE FOLLOWING EVENTS SHALL CONSTITUTE AN
“EVENT OF DEFAULT”:


(I)            THE COMPANY’S FAILURE TO PAY TO THE HOLDER ANY AMOUNT OF
PRINCIPAL (INCLUDING, WITHOUT LIMITATION, ANY REDEMPTION PAYMENTS), INTEREST,
LATE CHARGES OR OTHER AMOUNTS WHEN AND AS DUE UNDER THIS NOTE OR ANY OTHER
TRANSACTION DOCUMENT (AS DEFINED IN THE SECURITIES PURCHASE AGREEMENT), EXCEPT,
IN THE CASE OF A FAILURE TO PAY INTEREST AND LATE CHARGES WHEN AND AS DUE, IN
WHICH CASE ONLY IF SUCH FAILURE CONTINUES FOR A PERIOD OF AT LEAST THREE (3)
BUSINESS DAYS;


(II)           ANY DEFAULT UNDER, REDEMPTION OF OR ACCELERATION PRIOR TO
MATURITY OF ANY INDEBTEDNESS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES (AS
DEFINED IN SECTION 3(A) OF THE SECURITIES PURCHASE AGREEMENT), OTHER THAN WITH
RESPECT TO ANY OTHER NOTES;


(III)          THE COMPANY OR ANY OF ITS SUBSIDIARIES, PURSUANT TO OR WITHIN THE
MEANING OF TITLE 11, U.S. CODE, OR ANY SIMILAR FEDERAL, FOREIGN OR STATE LAW FOR
THE RELIEF OF DEBTORS (COLLECTIVELY, “BANKRUPTCY LAW”), (A) COMMENCES A
VOLUNTARY CASE, (B) CONSENTS TO THE ENTRY OF AN ORDER FOR RELIEF AGAINST IT IN
AN INVOLUNTARY CASE, (C) CONSENTS TO THE APPOINTMENT OF A RECEIVER, TRUSTEE,
ASSIGNEE, LIQUIDATOR OR SIMILAR OFFICIAL (A “CUSTODIAN”), (D) MAKES A GENERAL
ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS OR (E) ADMITS IN WRITING THAT IT IS
GENERALLY UNABLE TO PAY ITS DEBTS AS THEY BECOME DUE;


(IV)          A COURT OF COMPETENT JURISDICTION ENTERS AN ORDER OR DECREE UNDER
ANY BANKRUPTCY LAW THAT (A) IS FOR RELIEF AGAINST THE COMPANY OR ANY OF ITS
SUBSIDIARIES IN AN INVOLUNTARY CASE, (B) APPOINTS A CUSTODIAN OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES OR (C) ORDERS THE LIQUIDATION OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES;


(V)           A FINAL JUDGMENT OR JUDGMENTS FOR THE PAYMENT OF MONEY AGGREGATING
IN EXCESS OF $250,000 ARE RENDERED AGAINST THE COMPANY OR ANY OF ITS
SUBSIDIARIES AND WHICH JUDGMENTS ARE NOT, WITHIN SIXTY (60) DAYS AFTER THE ENTRY
THEREOF, BONDED, DISCHARGED OR STAYED PENDING APPEAL, OR ARE NOT DISCHARGED
WITHIN SIXTY (60) DAYS AFTER THE EXPIRATION OF SUCH STAY; PROVIDED, HOWEVER,
THAT ANY JUDGMENT WHICH IS COVERED BY INSURANCE OR AN INDEMNITY FROM A CREDIT
WORTHY PARTY SHALL NOT BE INCLUDED IN

2


--------------------------------------------------------------------------------





 

calculating the $250,000 amount set forth above so long as the Company provides
the Holder a written statement from such insurer or indemnity provider (which
written statement shall be reasonably satisfactory to the Holder) to the effect
that such judgment is covered by insurance or an indemnity and the Company will
receive the proceeds of such insurance or indemnity within thirty (30) days of
the issuance of such judgment;


(VI)          THE COMPANY BREACHES ANY REPRESENTATION, WARRANTY, COVENANT OR
OTHER TERM OR CONDITION OF ANY TRANSACTION DOCUMENT, EXCEPT, IN THE CASE OF A
BREACH OF A COVENANT WHICH IS CURABLE, ONLY IF SUCH BREACH CONTINUES FOR A
PERIOD OF AT LEAST TEN (10) CONSECUTIVE BUSINESS DAYS;


(VII)         ANY MATERIAL BREACH OR MATERIAL FAILURE IN ANY RESPECT TO COMPLY
WITH SECTION 10 OF THIS NOTE; OR


(VIII)        ANY EVENT OF DEFAULT (AS DEFINED IN THE OTHER NOTES) OCCURS WITH
RESPECT TO ANY OTHER NOTES.


(B)       REDEMPTION RIGHT.  UPON THE OCCURRENCE OF AN EVENT OF DEFAULT WITH
RESPECT TO THIS NOTE OR ANY OTHER NOTE, THE COMPANY SHALL WITHIN TWO (2)
BUSINESS DAYS DELIVER WRITTEN NOTICE THEREOF VIA FACSIMILE AND OVERNIGHT COURIER
(AN “EVENT OF DEFAULT NOTICE”) TO THE HOLDER.  AT ANY TIME AFTER THE EARLIER OF
THE HOLDER’S RECEIPT OF AN EVENT OF DEFAULT NOTICE AND THE HOLDER BECOMING AWARE
OF AN EVENT OF DEFAULT AND ENDING THIRTY (30) DAYS AFTER THE LATER OF (I) THE
DATE OF THE HOLDER’S RECEIPT OF THE EVENT OF DEFAULT NOTICE, (II) THE DATE OF
THE EXPIRATION OF THE APPLICABLE BLOCKAGE PERIOD (AS DEFINED IN THE
SUBORDINATION AGREEMENT), IF ANY, AND (III) THE DATE SUCH EVENT OF DEFAULT HAS
BEEN CURED AND THE HOLDER HAS RECEIVED WRITTEN NOTICE OF SUCH CURE FROM THE
COMPANY SETTING FORTH IN REASONABLE SPECIFICITY THE BASIS FOR THE CURE OF THE
APPLICABLE EVENT OF DEFAULT, THE HOLDER MAY REQUIRE THE COMPANY TO REDEEM ALL OR
ANY PORTION OF THIS NOTE BY DELIVERING WRITTEN NOTICE THEREOF (THE “EVENT OF
DEFAULT REDEMPTION NOTICE”) TO THE COMPANY, WHICH EVENT OF DEFAULT REDEMPTION
NOTICE SHALL INDICATE THE PORTION OF THIS NOTE THE HOLDER IS ELECTING TO
REDEEM.  EACH PORTION OF THIS NOTE SUBJECT TO REDEMPTION BY THE COMPANY PURSUANT
TO THIS SECTION 3(B) SHALL BE REDEEMED BY THE COMPANY AT A PRICE EQUAL TO THE
OUTSTANDING AMOUNT (THE “EVENT OF DEFAULT REDEMPTION PRICE”).  REDEMPTIONS
REQUIRED BY THIS SECTION 3(B) SHALL BE MADE IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 7.  TO THE EXTENT REDEMPTIONS REQUIRED BY THIS SECTION 3(B) ARE DEEMED
OR DETERMINED BY A COURT OF COMPETENT JURISDICTION TO BE PREPAYMENTS OF THE NOTE
BY THE COMPANY, SUCH REDEMPTIONS SHALL BE DEEMED TO BE VOLUNTARY PREPAYMENTS.


(4)           RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.


(A)       ASSUMPTION.  THE COMPANY SHALL NOT ENTER INTO OR BE PARTY TO A
FUNDAMENTAL TRANSACTION UNLESS THE SUCCESSOR ENTITY ASSUMES IN WRITING ALL OF
THE OBLIGATIONS OF THE COMPANY UNDER THIS NOTE AND THE OTHER TRANSACTION
DOCUMENTS IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 4(A) PURSUANT TO
WRITTEN AGREEMENTS IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE REQUIRED
HOLDERS AND APPROVED BY THE REQUIRED HOLDERS PRIOR TO SUCH FUNDAMENTAL
TRANSACTION, INCLUDING AGREEMENTS TO DELIVER TO EACH HOLDER OF NOTES IN EXCHANGE
FOR SUCH NOTES A SECURITY OF THE SUCCESSOR ENTITY EVIDENCED BY A WRITTEN
INSTRUMENT

3


--------------------------------------------------------------------------------





 


SUBSTANTIALLY SIMILAR IN FORM AND SUBSTANCE TO THE NOTES, INCLUDING, WITHOUT
LIMITATION, HAVING A PRINCIPAL AMOUNT AND INTEREST RATE EQUAL TO THE PRINCIPAL
AMOUNTS AND THE INTEREST RATES OF THE NOTES HELD BY SUCH HOLDER AND HAVING
SIMILAR RANKING TO THE NOTES, AND REASONABLY SATISFACTORY TO THE REQUIRED
HOLDERS.  UPON THE OCCURRENCE OF ANY FUNDAMENTAL TRANSACTION, THE SUCCESSOR
ENTITY SHALL SUCCEED TO, AND BE SUBSTITUTED FOR (SO THAT FROM AND AFTER THE DATE
OF SUCH FUNDAMENTAL TRANSACTION, THE PROVISIONS OF THIS NOTE REFERRING TO THE
“COMPANY” SHALL REFER INSTEAD TO THE SUCCESSOR ENTITY), AND MAY EXERCISE EVERY
RIGHT AND POWER OF THE COMPANY AND SHALL ASSUME ALL OF THE OBLIGATIONS OF THE
COMPANY UNDER THIS NOTE WITH THE SAME EFFECT AS IF SUCH SUCCESSOR ENTITY HAD
BEEN NAMED AS THE COMPANY HEREIN.  THE PROVISIONS OF THIS SECTION SHALL APPLY
SIMILARLY AND EQUALLY TO SUCCESSIVE FUNDAMENTAL TRANSACTIONS.


(B)       REDEMPTION RIGHT.  UNTIL THE LATER TO OCCUR (I) NO SOONER THAN FIFTEEN
(15) DAYS NOR LATER THAN TEN (10) DAYS PRIOR TO THE CONSUMMATION OF A CHANGE OF
CONTROL, OR (II) THE PUBLIC ANNOUNCEMENT OF SUCH CHANGE OF CONTROL, THE COMPANY
SHALL DELIVER WRITTEN NOTICE THEREOF VIA FACSIMILE AND OVERNIGHT COURIER TO THE
HOLDER (A “CHANGE OF CONTROL NOTICE”).  AT ANY TIME DURING THE PERIOD BEGINNING
AFTER THE HOLDER’S RECEIPT OF A CHANGE OF CONTROL NOTICE AND ENDING TEN (10)
TRADING DAYS AFTER THE LATER OF (X) THE DATE OF THE CONSUMMATION OF SUCH CHANGE
OF CONTROL AND (Y) THE DATE OF THE EXPIRATION OF THE APPLICABLE BLOCKAGE PERIOD
(AS DEFINED IN THE SUBORDINATION AGREEMENT), IF ANY, THE HOLDER MAY REQUIRE THE
COMPANY TO REDEEM ALL OR ANY PORTION OF THIS NOTE BY DELIVERING WRITTEN NOTICE
THEREOF (“CHANGE OF CONTROL REDEMPTION NOTICE”) TO THE COMPANY, WHICH CHANGE OF
CONTROL REDEMPTION NOTICE SHALL INDICATE THE OUTSTANDING AMOUNT THE HOLDER IS
ELECTING TO REDEEM.  THE PORTION OF THIS NOTE SUBJECT TO REDEMPTION PURSUANT TO
THIS SECTION 4 SHALL BE REDEEMED BY THE COMPANY IN CASH AT A PRICE EQUAL TO THE
101% OF THE OUTSTANDING AMOUNT BEING REDEEMED (THE “CHANGE OF CONTROL REDEMPTION
PRICE”).  REDEMPTIONS REQUIRED BY THIS SECTION 4 SHALL BE MADE IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 7 AND SHALL HAVE PRIORITY TO PAYMENTS TO
SHAREHOLDERS IN CONNECTION WITH A CHANGE OF CONTROL.  TO THE EXTENT REDEMPTIONS
REQUIRED BY THIS SECTION 4(B) ARE DEEMED OR DETERMINED BY A COURT OF COMPETENT
JURISDICTION TO BE PREPAYMENTS OF THE NOTE BY THE COMPANY, SUCH REDEMPTIONS
SHALL BE DEEMED TO BE VOLUNTARY PREPAYMENTS.


(5)           SECURITY.  THIS NOTE IS AN UNSECURED OBLIGATION OF THE COMPANY.


(6)           NONCIRCUMVENTION.  THE COMPANY HEREBY COVENANTS AND AGREES THAT
THE COMPANY WILL NOT, BY AMENDMENT OF ITS CERTIFICATE OF INCORPORATION, BYLAWS
OR THROUGH ANY REORGANIZATION, TRANSFER OF ASSETS, CONSOLIDATION, MERGER, SCHEME
OF ARRANGEMENT, DISSOLUTION, ISSUE OR SALE OF SECURITIES, OR ANY OTHER VOLUNTARY
ACTION, AVOID OR SEEK TO AVOID THE OBSERVANCE OR PERFORMANCE OF ANY OF THE TERMS
OF THIS NOTE, AND WILL AT ALL TIMES IN GOOD FAITH CARRY OUT ALL OF THE
PROVISIONS OF THIS NOTE AND TAKE ALL ACTION AS MAY BE REQUIRED TO PROTECT THE
RIGHTS OF THE HOLDER OF THIS NOTE.


(7)           HOLDER’S REDEMPTIONS.


(A)       MECHANICS.  THE COMPANY SHALL DELIVER THE APPLICABLE EVENT OF DEFAULT
REDEMPTION PRICE TO THE HOLDER WITHIN FIVE (5) BUSINESS DAYS AFTER THE COMPANY’S
RECEIPT OF THE HOLDER’S EVENT OF DEFAULT REDEMPTION NOTICE.  IF THE HOLDER HAS
SUBMITTED A CHANGE OF CONTROL REDEMPTION NOTICE IN ACCORDANCE WITH SECTION 4(B),
THE COMPANY SHALL

4


--------------------------------------------------------------------------------





 


DELIVER THE APPLICABLE CHANGE OF CONTROL REDEMPTION PRICE TO THE HOLDER
CONCURRENTLY WITH THE CONSUMMATION OF SUCH CHANGE OF CONTROL IF SUCH NOTICE IS
RECEIVED PRIOR TO THE CONSUMMATION OF SUCH CHANGE OF CONTROL AND WITHIN TEN (10)
BUSINESS DAYS AFTER THE COMPANY’S RECEIPT OF SUCH NOTICE OTHERWISE.  IN THE
EVENT OF A REDEMPTION OF LESS THAN ALL OF THE OUTSTANDING AMOUNT OF THIS NOTE,
THE COMPANY SHALL PROMPTLY CAUSE TO BE ISSUED AND DELIVERED TO THE HOLDER A NEW
NOTE (IN ACCORDANCE WITH SECTION 15(D)) REPRESENTING THE OUTSTANDING PRINCIPAL
WHICH HAS NOT BEEN REDEEMED.  IN THE EVENT THAT THE COMPANY DOES NOT PAY THE
REDEMPTION PRICE TO THE HOLDER WITHIN THE TIME PERIOD REQUIRED, AT ANY TIME
THEREAFTER AND UNTIL THE COMPANY PAYS SUCH UNPAID REDEMPTION PRICE IN FULL, THE
HOLDER SHALL HAVE THE OPTION, IN LIEU OF REDEMPTION, TO REQUIRE THE COMPANY TO
PROMPTLY RETURN TO THE HOLDER ALL OR ANY PORTION OF THIS NOTE REPRESENTING THE
OUTSTANDING AMOUNT THAT WAS SUBMITTED FOR REDEMPTION AND FOR WHICH THE
APPLICABLE REDEMPTION PRICE (TOGETHER WITH ANY LATE CHARGES THEREON) HAS NOT
BEEN PAID.  UPON THE COMPANY’S RECEIPT OF SUCH NOTICE, (X) THE REDEMPTION NOTICE
SHALL BE NULL AND VOID WITH RESPECT TO SUCH OUTSTANDING AMOUNT, AND (Y) THE
COMPANY SHALL IMMEDIATELY RETURN THIS NOTE, OR ISSUE A NEW NOTE (IN ACCORDANCE
WITH SECTION 15(D)) TO THE HOLDER REPRESENTING SUCH OUTSTANDING AMOUNT.  THE
HOLDER’S DELIVERY OF A NOTICE VOIDING A REDEMPTION NOTICE AND EXERCISE OF ITS
RIGHTS FOLLOWING SUCH NOTICE SHALL NOT AFFECT THE COMPANY’S OBLIGATIONS TO MAKE
ANY PAYMENTS OF LATE CHARGES WHICH HAVE ACCRUED PRIOR TO THE DATE OF SUCH NOTICE
WITH RESPECT TO THE OUTSTANDING AMOUNT SUBJECT TO SUCH NOTICE.


(B)       REDEMPTION BY OTHER HOLDERS.  UPON THE COMPANY’S RECEIPT OF NOTICE
FROM ANY OF THE HOLDERS OF THE OTHER NOTES FOR REDEMPTION OR REPAYMENT AS A
RESULT OF AN EVENT OR OCCURRENCE SUBSTANTIALLY SIMILAR TO THE EVENTS OR
OCCURRENCES DESCRIBED IN SECTION 3(B) OR SECTION 4(B) (EACH, AN “OTHER
REDEMPTION NOTICE”), THE COMPANY SHALL IMMEDIATELY, BUT NO LATER THAN ONE (1)
BUSINESS DAY OF ITS RECEIPT THEREOF, FORWARD TO THE HOLDER BY FACSIMILE A COPY
OF SUCH NOTICE.  IF THE COMPANY RECEIVES A REDEMPTION NOTICE AND ONE OR MORE
OTHER REDEMPTION NOTICES, DURING THE PERIOD BEGINNING ON AND INCLUDING THE DATE
WHICH IS THREE (3) BUSINESS DAYS PRIOR TO THE COMPANY’S RECEIPT OF THE HOLDER’S
REDEMPTION NOTICE AND ENDING ON AND INCLUDING THE DATE WHICH IS THREE BUSINESS
DAYS AFTER THE COMPANY’S RECEIPT OF THE HOLDER’S REDEMPTION NOTICE AND THE
COMPANY IS UNABLE TO REDEEM ALL PRINCIPAL, INTEREST AND OTHER AMOUNTS DESIGNATED
IN SUCH REDEMPTION NOTICE AND SUCH OTHER REDEMPTION NOTICES RECEIVED DURING SUCH
SEVEN (7) BUSINESS DAY PERIOD, THEN THE COMPANY SHALL REDEEM A PRO RATA AMOUNT
FROM EACH HOLDER OF THE NOTES (INCLUDING THE HOLDER) BASED ON THE PRINCIPAL
AMOUNT OF THE NOTES SUBMITTED FOR REDEMPTION PURSUANT TO SUCH REDEMPTION NOTICE
AND SUCH OTHER REDEMPTION NOTICES RECEIVED BY THE COMPANY DURING SUCH SEVEN (7)
BUSINESS DAY PERIOD.


(8)           RESTRICTION ON REDEMPTION AND CASH DIVIDENDS.  UNTIL ALL OF THE
NOTES HAVE BEEN REDEEMED OR OTHERWISE SATISFIED IN ACCORDANCE WITH THEIR TERMS,
THE COMPANY SHALL NOT, DIRECTLY OR INDIRECTLY, REDEEM, REPURCHASE OR DECLARE OR
PAY ANY CASH DIVIDEND OR DISTRIBUTION ON ITS CAPITAL STOCK WITHOUT THE PRIOR
EXPRESS WRITTEN CONSENT OF THE REQUIRED HOLDERS.


(8A)        VOLUNTARY PREPAYMENTS.  THE COMPANY MAY FROM TIME TO TIME
VOLUNTARILY PREPAY THIS NOTE ( A “VOLUNTARY PREPAYMENT”), IN WHOLE OR IN PART,
TO THE EXTENT PERMITTED UNDER THE TERMS OF ITS SENIOR INDEBTEDNESS, BUT ONLY SO
LONG AS THE HOLDER IS ENTITLED TO RECEIVE SUCH VOLUNTARY PREPAYMENT IN
ACCORDANCE WITH THE TERMS OF THE SUBORDINATION AGREEMENT WITHOUT TURNOVER TO ANY
SENIOR LENDER, AT A PRICE EQUAL TO (I) THE OUTSTANDING AMOUNT

5


--------------------------------------------------------------------------------





 


BEING PREPAID PLUS (II) THE PRESENT VALUE OF INTEREST WITH RESPECT TO SUCH
OUTSTANDING AMOUNT BEING PREPAID (THE “VOLUNTARY PREPAYMENT PRICE”); PROVIDED,
THAT THE COMPANY SHALL GIVE THE HOLDER NOTICE THEREOF NO LATER THAN THIRTY (30)
BUSINESS DAYS IN ADVANCE OF ANY SUCH VOLUNTARY PREPAYMENT, SPECIFYING THE DATE
OF SUCH VOLUNTARY PREPAYMENT (THE “VOLUNTARY PREPAYMENT DATE”), THE OUTSTANDING
AMOUNT BEING PREPAID AND THE VOLUNTARY PREPAYMENT PRICE.


(9)           VOTING RIGHTS.  THE HOLDER SHALL HAVE NO VOTING RIGHTS AS THE
HOLDER OF THIS NOTE, EXCEPT AS REQUIRED BY LAW, INCLUDING BUT NOT LIMITED TO THE
DELAWARE GENERAL CORPORATION LAW, AND AS EXPRESSLY PROVIDED IN THIS NOTE.


(10)         COVENANTS.


(A)       RANK.      ALL PAYMENTS DUE UNDER THIS NOTE (A) SHALL RANK PARI PASSU
WITH ALL OTHER NOTES AND (B) SHALL BE SENIOR TO ALL OTHER INDEBTEDNESS OF THE
COMPANY, OTHER THAN SENIOR INDEBTEDNESS, CAPITALIZED LEASE OBLIGATIONS AND
PURCHASE MONEY INDEBTEDNESS.  THE HOLDER OF THIS NOTE, AND EACH PERSON HOLDING
THIS NOTE, WHETHER UPON ORIGINAL ISSUE OR UPON REGISTRATION OF TRANSFER,
ASSIGNMENT OR EXCHANGE HEREOF, AGREES FOR THE BENEFIT OF ALL HOLDERS OF SENIOR
INDEBTEDNESS, WHETHER OUTSTANDING ON THE DATE OF THIS NOTE OR THEREAFTER
INCURRED, THAT THE PAYMENT OF ALL AMOUNTS, EXPENSES, FEES, PRINCIPAL, PREMIUM,
INTEREST, LATE CHARGES AND ANY AND ALL OTHER OBLIGATIONS OF ANY KIND OF THE
COMPANY OWED IN CONNECTION WITH THIS NOTE SHALL BE SUBORDINATED TO THE EXTENT
AND IN THE MANNER HEREINAFTER SET FORTH, TO THE PRIOR PAYMENT IN FULL IN CASH OF
ALL AMOUNTS OWING IN CONNECTION WITH SUCH SENIOR INDEBTEDNESS.  UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT UNDER THE SENIOR INDEBTEDNESS ENTITLING THE
HOLDER THEREOF TO ACCELERATE THE SCHEDULED PAYMENT OF SUCH SENIOR INDEBTEDNESS
(OTHER THAN A PAYMENT DEFAULT DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE),
THE HOLDER OF THIS NOTE SHALL NOT BE ENTITLED TO PAYMENT HEREUNDER FOR A PERIOD
OF 180 DAYS AFTER NOTICE THEREOF TO SUCH HOLDER AND ALL HOLDERS OF OTHER NOTES
OR UNTIL SUCH DEFAULT IS CURED OR WAIVED.  IF, DURING SUCH PERIOD, THE HOLDER OF
THIS NOTE SHALL RECEIVE ANY PROPERTY OR ASSETS FROM THE COMPANY OR ANY OF ITS
CONTROLLED AFFILIATES, SUCH PROPERTY OR ASSETS SHALL BE HELD BY THE HOLDER
HEREOF IN TRUST FOR THE BENEFIT OF HOLDERS OF SENIOR INDEBTEDNESS.  THE HOLDERS
OF SENIOR INDEBTEDNESS SHALL NOT HAVE THE RIGHT TO DELIVER MORE THAN ONE SUCH
NOTICE IN ANY 12-MONTH PERIOD AND SHALL NOT BE ENTITLED TO DELIVER MORE THAN ONE
NOTICE BY VIRTUE OF THE SAME FACTS GIVING RISE TO SUCH DEFAULT. IF AT ANY TIME
FOLLOWING A BLOCKAGE OF PAYMENTS TO THE HOLDER OF THE NOTE PURSUANT TO THIS
PARAGRAPH, THE HOLDER OF THE NOTE IS NO LONGER PROHIBITED FROM RECEIVING ANY
PAYMENTS RELATED TO THE NOTE, THE HOLDER OF THE NOTE SHALL BE ENTITLED TO
RECEIVE ALL PAYMENTS WITH RESPECT TO THE NOTE THAT HAVE BEEN BLOCKED TOGETHER
WITH ANY DEFAULT INTEREST TO THE EXTENT PROVIDED FOR BY THE NOTE.  NOTHING IN
THIS PARAGRAPH SHALL PREVENT THE EXISTENCE OR OCCURRENCE OF AN EVENT OF DEFAULT
THAT WOULD OTHERWISE EXIST OR OCCUR UNDER THIS NOTE BY VIRTUE OF SUCH NONPAYMENT
OR OTHERWISE, OR THE HOLDER’S OTHER RIGHTS AS AGAINST THE COMPANY (WHICH FAILURE
SHALL ALSO BE PUBLICLY DISCLOSED IN CONJUNCTION WITH SUCH CERTIFICATION).


(B)       INCURRENCE OF INDEBTEDNESS.  SO LONG AS THIS NOTE IS OUTSTANDING, THE
COMPANY SHALL NOT, AND THE COMPANY SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES TO,
DIRECTLY OR INDIRECTLY, INCUR OR GUARANTEE, ASSUME OR SUFFER TO EXIST ANY
INDEBTEDNESS, OTHER THAN (I) THE INDEBTEDNESS EVIDENCED BY THIS NOTE AND THE
OTHER NOTES AND (II) PERMITTED INDEBTEDNESS.

6


--------------------------------------------------------------------------------





 


(C)       EXISTENCE OF LIENS.  SO LONG AS THIS NOTE IS OUTSTANDING, THE COMPANY
SHALL NOT, AND THE COMPANY SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, DIRECTLY
OR INDIRECTLY, ALLOW OR SUFFER TO EXIST ANY MORTGAGE, LIEN, PLEDGE, CHARGE,
SECURITY INTEREST OR OTHER ENCUMBRANCE UPON OR IN ANY PROPERTY OR ASSETS
(INCLUDING ACCOUNTS AND CONTRACT RIGHTS) OWNED BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES (COLLECTIVELY, “LIENS”) OTHER THAN PERMITTED LIENS.


(D)       RESTRICTED PAYMENTS.  THE COMPANY SHALL NOT, AND THE COMPANY SHALL NOT
PERMIT ANY OF ITS SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, REDEEM, DEFEASE,
REPURCHASE, REPAY OR MAKE ANY PAYMENTS IN RESPECT OF, BY THE PAYMENT OF CASH OR
CASH EQUIVALENTS (IN WHOLE OR IN PART, WHETHER BY WAY OF OPEN MARKET PURCHASES,
TENDER OFFERS, PRIVATE TRANSACTIONS OR OTHERWISE), ALL OR ANY PORTION OF ANY
PERMITTED INDEBTEDNESS (OTHER THAN THE SENIOR INDEBTEDNESS OR AS OTHERWISE
PERMITTED OR PROVIDED UNDER THIS NOTE OR THE OTHER NOTES), WHETHER BY WAY OF
PAYMENT IN RESPECT OF PRINCIPAL OF (OR PREMIUM, IF ANY) OR INTEREST ON, SUCH
INDEBTEDNESS IF AT THE TIME SUCH PAYMENT IS DUE OR IS OTHERWISE MADE OR, AFTER
GIVING EFFECT TO SUCH PAYMENT, AN EVENT CONSTITUTING, OR THAT WITH THE PASSAGE
OF TIME AND WITHOUT BEING CURED WOULD CONSTITUTE, AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING.


(11)         PARTICIPATION.  THE HOLDER, AS THE HOLDER OF THIS NOTE, SHALL NOT
BE ENTITLED TO ANY DIVIDENDS PAID OR DISTRIBUTIONS MADE TO THE HOLDERS OF COMMON
STOCK.


(12)         VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES.  THE AFFIRMATIVE VOTE
AT A MEETING DULY CALLED FOR SUCH PURPOSE OR THE WRITTEN CONSENT WITHOUT A
MEETING OF THE REQUIRED HOLDERS SHALL BE REQUIRED FOR ANY CHANGE OR AMENDMENT TO
THIS NOTE OR THE OTHER NOTES.


(13)         TRANSFER.  THIS NOTE MAY BE OFFERED, SOLD, ASSIGNED OR TRANSFERRED
BY THE HOLDER WITHOUT THE CONSENT OF THE COMPANY, SUBJECT ONLY TO THE PROVISIONS
OF SECTION 2(F) OF THE SECURITIES PURCHASE AGREEMENT.


(14)         REGISTRATION.  THE COMPANY SHALL MAINTAIN A REGISTER (THE
“REGISTER”) FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE HOLDERS OF
EACH NOTE AND THE PRINCIPAL AMOUNT OF THE NOTES HELD BY SUCH HOLDERS (THE
“REGISTERED NOTES”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE AND
BINDING FOR ALL PURPOSES ABSENT MANIFEST ERROR.  THE COMPANY AND THE HOLDERS OF
THE NOTES SHALL TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER AS THE
OWNER OF A NOTE FOR ALL PURPOSES, INCLUDING, WITHOUT LIMITATION, THE RIGHT TO
RECEIVE PAYMENTS OF PRINCIPAL AND INTEREST HEREUNDER, NOTWITHSTANDING NOTICE TO
THE CONTRARY.  A REGISTERED NOTE MAY BE ASSIGNED OR SOLD IN WHOLE OR IN PART
ONLY BY REGISTRATION OF SUCH ASSIGNMENT OR SALE ON THE REGISTER.  UPON ITS
RECEIPT OF A REQUEST TO ASSIGN OR SELL ALL OR PART OF ANY REGISTERED NOTE BY A
HOLDER, THE COMPANY SHALL RECORD THE INFORMATION CONTAINED THEREIN IN THE
REGISTER AND ISSUE ONE OR MORE NEW REGISTERED NOTES IN THE SAME AGGREGATE
PRINCIPAL AMOUNT AS THE PRINCIPAL AMOUNT OF THE SURRENDERED REGISTERED NOTE TO
THE DESIGNATED ASSIGNEE OR TRANSFEREE PURSUANT TO SECTION 21.


(15)         REISSUANCE OF THIS NOTE.


(A)       TRANSFER.  IF THIS NOTE IS TO BE TRANSFERRED, THE HOLDER SHALL
SURRENDER THIS NOTE TO THE COMPANY, WHEREUPON THE COMPANY WILL FORTHWITH ISSUE
AND DELIVER UPON THE WRITTEN ORDER OF THE HOLDER A NEW NOTE (IN ACCORDANCE WITH
SECTION 15(D)), REGISTERED

7


--------------------------------------------------------------------------------





 


IN THE COMPANY’S REGISTER OF NOTES AS THE HOLDER MAY REQUEST IN WRITING ,
REPRESENTING THE OUTSTANDING PRINCIPAL BEING TRANSFERRED BY THE HOLDER AND, IF
LESS THEN THE ENTIRE OUTSTANDING PRINCIPAL IS BEING TRANSFERRED, A NEW NOTE (IN
ACCORDANCE WITH SECTION 15(D)) TO THE HOLDER REPRESENTING THE OUTSTANDING
PRINCIPAL NOT BEING TRANSFERRED.  THE HOLDER AND ANY ASSIGNEE, BY ACCEPTANCE OF
THIS NOTE, ACKNOWLEDGE AND AGREE THAT, BY REASON OF THE PROVISIONS OF THIS
SECTION 15(A), FOLLOWING REDEMPTION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING
PRINCIPAL REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL STATED ON THE
FACE OF THIS NOTE.


(B)       LOST, STOLEN OR MUTILATED NOTE.  UPON RECEIPT BY THE COMPANY OF
EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY OF THE LOSS, THEFT, DESTRUCTION
OR MUTILATION OF THIS NOTE, AND, IN THE CASE OF LOSS, THEFT OR DESTRUCTION, OF
ANY INDEMNIFICATION UNDERTAKING BY THE HOLDER TO THE COMPANY IN CUSTOMARY FORM
AND, IN THE CASE OF MUTILATION, UPON SURRENDER AND CANCELLATION OF THIS NOTE,
THE COMPANY SHALL EXECUTE AND DELIVER TO THE HOLDER A NEW NOTE (IN ACCORDANCE
WITH SECTION 15(D)) REPRESENTING THE OUTSTANDING PRINCIPAL.


(C)       NOTE EXCHANGEABLE FOR DIFFERENT DENOMINATIONS.  THIS NOTE IS
EXCHANGEABLE, UPON THE SURRENDER HEREOF BY THE HOLDER AT THE PRINCIPAL OFFICE OF
THE COMPANY, FOR A NEW NOTE OR NOTES (IN ACCORDANCE WITH SECTION 15(D) AND IN
PRINCIPAL AMOUNTS OF AT LEAST $100,000 AND MULTIPLES OF $10,000) REPRESENTING IN
THE AGGREGATE THE OUTSTANDING PRINCIPAL OF THIS NOTE, AND EACH SUCH NEW NOTE
WILL REPRESENT SUCH PORTION OF SUCH OUTSTANDING PRINCIPAL AS IS DESIGNATED BY
THE HOLDER AT THE TIME OF SUCH SURRENDER.


(D)       ISSUANCE OF NEW NOTES.  WHENEVER THE COMPANY IS REQUIRED TO ISSUE A
NEW NOTE PURSUANT TO THE TERMS OF THIS NOTE, SUCH NEW NOTE (I) SHALL BE OF LIKE
TENOR WITH THIS NOTE, (II) SHALL REPRESENT, AS INDICATED ON THE FACE OF SUCH NEW
NOTE, THE PRINCIPAL REMAINING OUTSTANDING (OR IN THE CASE OF A NEW NOTE BEING
ISSUED PURSUANT TO SECTION 15(A) OR SECTION 15(C), THE PRINCIPAL DESIGNATED BY
THE HOLDER WHICH, WHEN ADDED TO THE PRINCIPAL REPRESENTED BY THE OTHER NEW NOTES
ISSUED IN CONNECTION WITH SUCH ISSUANCE, DOES NOT EXCEED THE PRINCIPAL REMAINING
OUTSTANDING UNDER THIS NOTE IMMEDIATELY PRIOR TO SUCH ISSUANCE OF NEW NOTES),
(III) SHALL HAVE AN ISSUANCE DATE, AS INDICATED ON THE FACE OF SUCH NEW NOTE,
WHICH IS THE SAME AS THE ISSUANCE DATE OF THIS NOTE, (IV) SHALL HAVE THE SAME
RIGHTS AND CONDITIONS AS THIS NOTE (SUBJECT, HOWEVER, TO ANY ACTIONS ALREADY
TAKEN UNDER OR WITH RESPECT TO THIS NOTE AT ANY TIME PRIOR THERETO), AND (V)
SHALL REPRESENT ACCRUED UNPAID INTEREST AND LATE CHARGES ON THE PRINCIPAL AND
INTEREST OF THIS NOTE, FROM THE ISSUANCE DATE.


(16)         REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF.  THE REMEDIES PROVIDED IN THIS NOTE SHALL BE CUMULATIVE AND
IN ADDITION TO ALL OTHER REMEDIES AVAILABLE UNDER THIS NOTE AND ANY OF THE OTHER
TRANSACTION DOCUMENTS AT LAW OR IN EQUITY (INCLUDING A DECREE OF SPECIFIC
PERFORMANCE AND/OR OTHER INJUNCTIVE RELIEF), AND NOTHING HEREIN SHALL LIMIT THE
HOLDER’S RIGHT TO PURSUE ACTUAL AND CONSEQUENTIAL DAMAGES FOR ANY FAILURE BY THE
COMPANY TO COMPLY WITH THE TERMS OF THIS NOTE.  AMOUNTS SET FORTH OR PROVIDED
FOR HEREIN WITH RESPECT TO PAYMENTS, REDEMPTION AND THE LIKE (AND THE
COMPUTATION THEREOF) SHALL BE THE AMOUNTS TO BE RECEIVED BY THE HOLDER AND SHALL
NOT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, BE SUBJECT TO ANY OTHER OBLIGATION OF
THE COMPANY (OR THE PERFORMANCE THEREOF).  THE COMPANY ACKNOWLEDGES THAT A
BREACH BY IT OF ITS OBLIGATIONS HEREUNDER WILL CAUSE IRREPARABLE HARM TO THE
HOLDER AND THAT THE REMEDY AT LAW FOR ANY SUCH BREACH MAY BE INADEQUATE.  THE
COMPANY THEREFORE AGREES THAT, IN THE EVENT OF ANY SUCH BREACH

8


--------------------------------------------------------------------------------





 


OR THREATENED BREACH, THE HOLDER SHALL BE ENTITLED, IN ADDITION TO ALL OTHER
AVAILABLE REMEDIES, TO AN INJUNCTION RESTRAINING ANY BREACH, WITHOUT THE
NECESSITY OF SHOWING ECONOMIC LOSS AND WITHOUT ANY BOND OR OTHER SECURITY BEING
REQUIRED.


(17)         PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS.  IF (A) THIS
NOTE IS PLACED IN THE HANDS OF AN ATTORNEY FOR COLLECTION OR ENFORCEMENT OR IS
COLLECTED OR ENFORCED THROUGH ANY LEGAL PROCEEDING OR THE HOLDER OTHERWISE TAKES
ACTION TO COLLECT UNPAID AMOUNTS DUE UNDER THIS NOTE OR TO ENFORCE THE
PROVISIONS OF THIS NOTE OR (B) THERE OCCURS ANY BANKRUPTCY, REORGANIZATION,
RECEIVERSHIP OF THE COMPANY OR OTHER PROCEEDINGS AFFECTING COMPANY CREDITORS’
RIGHTS AND INVOLVING A CLAIM UNDER THIS NOTE, THEN THE COMPANY SHALL PAY THE
REASONABLE COSTS INCURRED BY THE HOLDER FOR SUCH COLLECTION, ENFORCEMENT OR
ACTION OR IN CONNECTION WITH SUCH BANKRUPTCY, REORGANIZATION, RECEIVERSHIP OR
OTHER PROCEEDING, INCLUDING, BUT NOT LIMITED TO, ATTORNEYS’ FEES AND
DISBURSEMENTS.


(18)         CONSTRUCTION; HEADINGS.  THIS NOTE SHALL BE DEEMED TO BE JOINTLY
DRAFTED BY THE COMPANY AND ALL THE HOLDERS AND SHALL NOT BE CONSTRUED AGAINST
ANY PERSON AS THE DRAFTER HEREOF.  THE HEADINGS OF THIS NOTE ARE FOR CONVENIENCE
OF REFERENCE AND SHALL NOT FORM PART OF, OR AFFECT THE INTERPRETATION OF, THIS
NOTE.


(19)         FAILURE OR INDULGENCE NOT WAIVER.  NO FAILURE OR DELAY ON THE PART
OF THE HOLDER IN THE EXERCISE OF ANY POWER, RIGHT OR PRIVILEGE HEREUNDER SHALL
OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY
SUCH POWER, RIGHT OR PRIVILEGE PRECLUDE OTHER OR FURTHER EXERCISE THEREOF OR OF
ANY OTHER RIGHT, POWER OR PRIVILEGE.


(20)         DISPUTE RESOLUTION.  IN THE CASE OF A DISPUTE AS TO THE
DETERMINATION OF THE ARITHMETIC CALCULATION OF ANY REDEMPTION PRICE, THE COMPANY
SHALL SUBMIT THE DISPUTED DETERMINATIONS OR ARITHMETIC CALCULATIONS VIA
FACSIMILE WITHIN ONE (1) BUSINESS DAY OF RECEIPT OF THE REDEMPTION NOTICE OR
OTHER EVENT GIVING RISE TO SUCH DISPUTE, AS THE CASE MAY BE, TO THE HOLDER.  IF
THE HOLDER AND THE COMPANY ARE UNABLE TO AGREE UPON SUCH DETERMINATION OR
CALCULATION WITHIN ONE (1) BUSINESS DAY OF SUCH DISPUTED DETERMINATION OR
ARITHMETIC CALCULATION BEING SUBMITTED TO THE HOLDER, THEN THE COMPANY SHALL,
WITHIN ONE (1) BUSINESS DAY SUBMIT VIA FACSIMILE THE DISPUTED ARITHMETIC
CALCULATION OF ANY REDEMPTION PRICE TO THE COMPANY’S INDEPENDENT, OUTSIDE
ACCOUNTANT.  THE COMPANY, AT THE COMPANY’S EXPENSE, SHALL CAUSE THE ACCOUNTANT
TO PERFORM THE DETERMINATIONS OR CALCULATIONS AND NOTIFY THE COMPANY AND THE
HOLDER OF THE RESULTS NO LATER THAN FIVE (5) BUSINESS DAYS FROM THE TIME IT
RECEIVES THE DISPUTED DETERMINATIONS OR CALCULATIONS.  SUCH ACCOUNTANT’S
DETERMINATION OR CALCULATION SHALL BE BINDING UPON ALL PARTIES ABSENT
DEMONSTRABLE ERROR.


(21)         NOTICES; PAYMENTS.


(A)       NOTICES.  WHENEVER NOTICE IS REQUIRED TO BE GIVEN UNDER THIS NOTE,
UNLESS OTHERWISE PROVIDED HEREIN, SUCH NOTICE SHALL BE GIVEN IN ACCORDANCE WITH
SECTION 9(F) OF THE SECURITIES PURCHASE AGREEMENT.  THE COMPANY SHALL PROVIDE
THE HOLDER WITH PROMPT WRITTEN NOTICE OF ALL ACTIONS TAKEN PURSUANT TO THIS
NOTE, INCLUDING IN REASONABLE DETAIL A DESCRIPTION OF SUCH ACTION AND THE REASON
THEREFORE.

9


--------------------------------------------------------------------------------



 


(B)       PAYMENTS.  WHENEVER ANY PAYMENT OF CASH IS TO BE MADE BY THE COMPANY
TO ANY PERSON PURSUANT TO THIS NOTE, SUCH PAYMENT SHALL BE MADE IN LAWFUL MONEY
OF THE UNITED STATES OF AMERICA BY A CHECK DRAWN ON THE ACCOUNT OF THE COMPANY
AND SENT VIA OVERNIGHT COURIER SERVICE TO SUCH PERSON AT SUCH ADDRESS AS
PREVIOUSLY PROVIDED TO THE COMPANY IN WRITING (WHICH ADDRESS, IN THE CASE OF
EACH OF THE HOLDERS, SHALL INITIALLY BE AS SET FORTH ON THE SCHEDULE OF BUYERS
ATTACHED TO THE SECURITIES PURCHASE AGREEMENT); PROVIDED THAT THE HOLDER MAY
ELECT TO RECEIVE A PAYMENT OF CASH VIA WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS BY PROVIDING THE COMPANY WITH PRIOR WRITTEN NOTICE SETTING OUT SUCH
REQUEST AND THE HOLDER’S WIRE TRANSFER INSTRUCTIONS.  WHENEVER ANY AMOUNT
EXPRESSED TO BE DUE BY THE TERMS OF THIS NOTE IS DUE ON ANY DAY WHICH IS NOT A
BUSINESS DAY, THE SAME SHALL INSTEAD BE DUE ON THE NEXT SUCCEEDING DAY WHICH IS
A BUSINESS DAY AND, IN THE CASE OF ANY INTEREST DATE WHICH IS NOT THE DATE ON
WHICH THIS NOTE IS PAID IN FULL, THE EXTENSION OF THE DUE DATE THEREOF SHALL NOT
BE TAKEN INTO ACCOUNT FOR PURPOSES OF DETERMINING THE AMOUNT OF INTEREST DUE ON
SUCH DATE.  ANY AMOUNT OF PRINCIPAL OR OTHER AMOUNTS DUE UNDER THE TRANSACTION
DOCUMENTS, OTHER THAN INTEREST, WHICH IS NOT PAID WHEN DUE SHALL RESULT IN A
LATE CHARGE BEING INCURRED AND PAYABLE BY THE COMPANY IN AN AMOUNT EQUAL TO
INTEREST ON SUCH AMOUNT AT THE RATE OF FIFTEEN PERCENT (15%) PER ANNUM FROM THE
DATE SUCH AMOUNT WAS DUE UNTIL THE SAME IS PAID IN FULL (“LATE CHARGE”).


(22)         CANCELLATION.  AFTER ALL PRINCIPAL, ACCRUED INTEREST AND OTHER
AMOUNTS AT ANY TIME OWED ON THIS NOTE HAS BEEN PAID IN FULL, THIS NOTE SHALL
AUTOMATICALLY BE DEEMED CANCELED, SHALL BE SURRENDERED TO THE COMPANY FOR
CANCELLATION AND SHALL NOT BE REISSUED.


(23)         WAIVER OF NOTICE.  TO THE EXTENT PERMITTED BY LAW, THE COMPANY
HEREBY WAIVES DEMAND, NOTICE, PROTEST AND ALL OTHER DEMANDS AND NOTICES IN
CONNECTION WITH THE DELIVERY, ACCEPTANCE, PERFORMANCE, DEFAULT OR ENFORCEMENT OF
THIS NOTE AND THE SECURITIES PURCHASE AGREEMENT.


(24)         GOVERNING LAW; JURISDICTION; JURY TRIAL.  THIS NOTE SHALL BE
CONSTRUED AND ENFORCED IN ACCOR­DANCE WITH, AND ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, INTERPRETATION AND PERFORMANCE OF THIS NOTE SHALL BE
GOVERNED BY, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT
TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE
OF NEW YORK OR ANY OTHER JURISDICTIONS) THAT WOULD CAUSE THE APPLICATION OF THE
LAWS OF ANY JURISDICTIONS OTHER THAN THE STATE OF NEW YORK.  THE COMPANY HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT
SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE
VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.  THE COMPANY HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF TO SUCH
PARTY AT THE ADDRESS IT SET FORTH ON THE SIGNATURE PAGE HERETO AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.  IN THE EVENT THAT ANY
PROVISION OF THIS NOTE IS INVALID OR UNENFORCEABLE UNDER ANY APPLICABLE STATUTE
OR RULE OF LAW, THEN SUCH PROVISION SHALL BE DEEMED INOPERATIVE TO THE EXTENT
THAT IT MAY CONFLICT THEREWITH AND SHALL BE DEEMED MODIFIED TO CONFORM WITH SUCH
STATUTE

 

10

 

 


--------------------------------------------------------------------------------





 


OR RULE OF LAW.  ANY SUCH PROVISION WHICH MAY PROVE INVALID OR UNENFORCEABLE
UNDER ANY LAW SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER
PROVISION OF THIS NOTE.  NOTHING CONTAINED HEREIN SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE HOLDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION AGAINST THE
COMPANY IN ANY OTHER JURISDICTION TO COLLECT ON THE COMPANY’S OBLIGATIONS TO THE
HOLDER, TO REALIZE ON ANY COLLATERAL OR ANY OTHER SECURITY FOR SUCH OBLIGATIONS,
OR TO ENFORCE A JUDGMENT OR OTHER COURT RULING IN FAVOR OF THE HOLDER.  THE
COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED
HEREBY.


(25)         CERTAIN DEFINITIONS.  FOR PURPOSES OF THIS NOTE, THE FOLLOWING
TERMS SHALL HAVE THE FOLLOWING MEANINGS:


(A)       “AMSCAN SUBORDINATION AGREEMENT” SHALL MEAN THE SUBORDINATION
AGREEMENT, AMONG THE HOLDER, AMSCAN, INC. AND THE COMPANY, WITH RESPECT TO
CERTAIN INDEBTEDNESS OF THE COMPANY TO AMSCAN, INC, WHICH SHALL BE REASONABLY
SATISFACTORY TO THE HOLDER IN FORM AND SUBSTANCE.


(B)       “BUSINESS DAY” MEANS ANY DAY OTHER THAN SATURDAY, SUNDAY OR OTHER DAY
ON WHICH COMMERCIAL BANKS IN THE CITY OF NEW YORK ARE AUTHORIZED OR REQUIRED BY
LAW TO REMAIN CLOSED.


(C)       “CALENDAR QUARTER” MEANS EACH OF: THE PERIOD BEGINNING ON AND
INCLUDING JANUARY 1 AND ENDING ON AND INCLUDING MARCH 31; THE PERIOD BEGINNING
ON AND INCLUDING APRIL 1 AND ENDING ON AND INCLUDING JUNE 30; THE PERIOD
BEGINNING ON AND INCLUDING JULY 1 AND ENDING ON AND INCLUDING SEPTEMBER 30; AND
THE PERIOD BEGINNING ON AND INCLUDING OCTOBER 1 AND ENDING ON AND INCLUDING
DECEMBER 31.


(D)       “CAPITALIZED LEASE OBLIGATIONS” MEANS WITHOUT DUPLICATION, ALL
MONETARY OBLIGATIONS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES UNDER ANY LEASING
OR SIMILAR ARRANGEMENT WHICH, IN ACCORDANCE WITH GAAP, WOULD BE CLASSIFIED AS
CAPITALIZED LEASES, AND, FOR PURPOSES OF THIS AGREEMENT AND EACH OTHER
TRANSACTION DOCUMENT, THE AMOUNT OF SUCH OBLIGATIONS SHALL BE THE CAPITALIZED
AMOUNT THEREOF, DETERMINED IN ACCORDANCE WITH GAAP AND THE AMOUNT OF SUCH
OBLIGATIONS OUTSTANDING AT ANY ONE TIME SHALL NOT TO EXCEED $1,500,000 IN THE
AGGREGATE.


(E)       “CHANGE OF CONTROL” MEANS ANY FUNDAMENTAL TRANSACTION OTHER THAN (I)
ANY REORGANIZATION, RECAPITALIZATION OR RECLASSIFICATION OF THE COMMON STOCK IN
WHICH HOLDERS OF THE COMPANY’S VOTING POWER IMMEDIATELY PRIOR TO SUCH
REORGANIZATION, RECAPITALIZATION OR RECLASSIFICATION CONTINUE AFTER SUCH
REORGANIZATION, RECAPITALIZATION OR RECLASSIFICATION TO HOLD PUBLICLY TRADED
SECURITIES AND, DIRECTLY OR INDIRECTLY, THE VOTING POWER OF THE SURVIVING ENTITY
OR ENTITIES NECESSARY TO ELECT A MAJORITY OF THE MEMBERS OF THE BOARD OF
DIRECTORS (OR THEIR EQUIVALENT IF OTHER THAN A CORPORATION) OF SUCH ENTITY OR
ENTITIES, OR (II) PURSUANT TO A MIGRATORY MERGER EFFECTED SOLELY FOR THE PURPOSE
OF CHANGING THE JURISDICTION OF INCORPORATION OF THE COMPANY.

 

11

 

 


--------------------------------------------------------------------------------





 


(F)        “COMMON STOCK” MEANS THE COMMON STOCK, PAR VALUE $.001 PER SHARE, OF
THE COMPANY.


(G)       “CONTINGENT OBLIGATION” MEANS, AS TO ANY PERSON, ANY DIRECT OR
INDIRECT LIABILITY, CONTINGENT OR OTHERWISE, OF THAT PERSON WITH RESPECT TO ANY
INDEBTEDNESS, LEASE, DIVIDEND OR OTHER OBLIGATION OF ANOTHER PERSON IF THE
PRIMARY PURPOSE OR INTENT OF THE PERSON INCURRING SUCH LIABILITY, OR THE PRIMARY
EFFECT THEREOF, IS TO PROVIDE ASSURANCE TO THE OBLIGEE OF SUCH LIABILITY THAT
SUCH LIABILITY WILL BE PAID OR DISCHARGED, OR THAT ANY AGREEMENTS RELATING
THERETO WILL BE COMPLIED WITH, OR THAT THE HOLDERS OF SUCH LIABILITY WILL BE
PROTECTED (IN WHOLE OR IN PART) AGAINST LOSS WITH RESPECT THERETO.


(H)       “ELIGIBLE INSTITUTIONAL LENDER” MEANS (I) WITH RESPECT TO ANY TRANSFER
BY WELLS FARGO RETAIL FINANCE II, LLC OR ANY OF ITS AFFILIATES (A “WELLS FARGO
ENTITY”) DURING THE CONTINUANCE OF AN EVENT OF DEFAULT (AS DEFINED IN THE SENIOR
INDEBTEDNESS AGREEMENT), ANY PERSON AND (II) OTHERWISE, (A) ANY WELLS FARGO
ENTITY, (B) A COMMERCIAL BANK HAVING TOTAL ASSETS IN EXCESS OF $5,000,000,000 OR
ANY AFFILIATE OR SUBSIDIARY THEREOF, SO LONG AS SUCH AFFILIATE OR SUBSIDIARY IS
(I) NOT AN INVESTMENT FUND, MANAGED ACCOUNT OR OTHER SIMILAR INVESTMENT VEHICLE
OR AN INVESTMENT ADVISER (AS DEFINED IN THE INVESTMENT ADVISERS ACT OF 1940, AS
AMENDED) TO ANY SUCH INVESTMENT FUND, MANAGED ACCOUNT OR OTHER SIMILAR
INVESTMENT VEHICLE OR AN ENTITY DIRECTLY OR INDIRECTLY ESTABLISHED BY OR ON
BEHALF OF ANY OF THE FOREGOING, (II) REGULARLY ENGAGED IN THE BUSINESS OF
LENDING TO COMPANIES IN THE RETAIL INDUSTRY, AND (III) REGULARLY ENGAGED IN THE
BUSINESS OF PROVIDING ASSET BASED LOANS, (C) A SAVINGS AND LOAN ASSOCIATION OR
SAVINGS BANK ORGANIZED UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF
HAVING A NET WORTH, DETERMINED IN ACCORDANCE WITH GAAP, IN EXCESS OF
$250,000,000, (D) GMAC, GE CAPITAL, FLEET CAPITAL, GORDON BROTHERS, CIT GROUP,
OR BROOKSIDE CAPITAL, OR (E) ANY OTHER ENTITY ACCEPTABLE TO THE HOLDER.


(I)        “ELIGIBLE MARKET” MEANS THE PRINCIPAL MARKET, THE NEW YORK STOCK
EXCHANGE, INC., THE AMERICAN STOCK EXCHANGE, THE NASDAQ NATIONAL MARKET OR THE
NASDAQ CAPITAL MARKET.


(J)        “FUNDAMENTAL TRANSACTION” MEANS THAT THE COMPANY SHALL, DIRECTLY OR
INDIRECTLY, IN ONE OR MORE RELATED TRANSACTIONS, (I) CONSOLIDATE OR MERGE WITH
OR INTO (WHETHER OR NOT THE COMPANY IS THE SURVIVING CORPORATION) ANOTHER
PERSON, OR (II) SELL, ASSIGN, TRANSFER, CONVEY OR OTHERWISE DISPOSE OF ALL OR
SUBSTANTIALLY ALL OF THE PROPERTIES OR ASSETS OF THE COMPANY TO ANOTHER PERSON,
OR (III) ALLOW ANOTHER PERSON OR PERSONS TO MAKE A PURCHASE, TENDER OR EXCHANGE
OFFER THAT IS ACCEPTED BY THE HOLDERS OF MORE THAN THE 50% OF THE OUTSTANDING
SHARES OF VOTING STOCK (NOT INCLUDING ANY SHARES OF VOTING STOCK HELD BY THE
PERSON OR PERSONS MAKING OR PARTY TO, OR ASSOCIATED OR AFFILIATED WITH THE
PERSON OR PERSONS MAKING OR PARTY TO, SUCH PURCHASE, TENDER OR EXCHANGE OFFER),
OR (IV) CONSUMMATE A STOCK PURCHASE AGREEMENT OR OTHER BUSINESS COMBINATION
(INCLUDING, WITHOUT LIMITATION, A REORGANIZATION, RECAPITALIZATION, SPIN-OFF OR
SCHEME OF ARRANGEMENT) WITH ANOTHER PERSON WHEREBY SUCH OTHER PERSON ACQUIRES
MORE THAN THE 50% OF EITHER THE OUTSTANDING SHARES OF VOTING STOCK (NOT
INCLUDING ANY SHARES OF VOTING STOCK HELD BY THE OTHER PERSON OR OTHER PERSONS
MAKING OR PARTY TO, OR ASSOCIATED OR AFFILIATED WITH THE OTHER PERSONS MAKING OR
PARTY TO, SUCH STOCK PURCHASE AGREEMENT OR OTHER BUSINESS COMBINATION), OR (V)
REORGANIZE, RECAPITALIZE OR RECLASSIFY ITS COMMON STOCK, (VI) ANY “PERSON” OR
“GROUP” (AS THESE TERMS ARE

 

12

 

 


--------------------------------------------------------------------------------





 


USED FOR PURPOSES OF SECTIONS 13(D) AND 15(D) OF THE EXCHANGE ACT) IS OR SHALL
BECOME THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT),
DIRECTLY OR INDIRECTLY, OF 50% OF THE ISSUED AND OUTSTANDING COMMON STOCK OR THE
AGGREGATE ORDINARY VOTING POWER REPRESENTED BY ISSUED AND OUTSTANDING COMMON
STOCK.


(K)       “GAAP” MEANS UNITED STATES GENERALLY ACCEPTED ACCOUNTING PRINCIPLES,
CONSISTENTLY APPLIED.


(L)        “INDEBTEDNESS” OF ANY PERSON MEANS, WITHOUT DUPLICATION (I) ALL
INDEBTEDNESS FOR BORROWED MONEY, (II) ALL OBLIGATIONS ISSUED, UNDERTAKEN OR
ASSUMED AS THE DEFERRED PURCHASE PRICE OF PROPERTY OR SERVICES, INCLUDING
(WITHOUT LIMITATION) “CAPITAL LEASES” IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES (OTHER THAN TRADE PAYABLES ENTERED INTO IN THE ORDINARY
COURSE OF BUSINESS), (III) ALL REIMBURSEMENT OR PAYMENT OBLIGATIONS WITH RESPECT
TO LETTERS OF CREDIT, SURETY BONDS AND OTHER SIMILAR INSTRUMENTS, (IV) ALL
OBLIGATIONS EVIDENCED BY NOTES, BONDS, DEBENTURES OR SIMILAR INSTRUMENTS,
INCLUDING OBLIGATIONS SO EVIDENCED INCURRED IN CONNECTION WITH THE ACQUISITION
OF PROPERTY, ASSETS OR BUSINESSES, (V) ALL INDEBTEDNESS CREATED OR ARISING UNDER
ANY CONDITIONAL SALE OR OTHER TITLE RETENTION AGREEMENT, OR INCURRED AS
FINANCING, IN EITHER CASE WITH RESPECT TO ANY PROPERTY OR ASSETS ACQUIRED WITH
THE PROCEEDS OF SUCH INDEBTEDNESS (EVEN THOUGH THE RIGHTS AND REMEDIES OF THE
SELLER OR BANK UNDER SUCH AGREEMENT IN THE EVENT OF DEFAULT ARE LIMITED TO
REPOSSESSION OR SALE OF SUCH PROPERTY), (VI) ALL MONETARY OBLIGATIONS UNDER ANY
LEASING OR SIMILAR ARRANGEMENT WHICH, IN CONNECTION WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES, CONSISTENTLY APPLIED FOR THE PERIODS COVERED THEREBY, IS
CLASSIFIED AS A CAPITAL LEASE, (VII) ALL INDEBTEDNESS REFERRED TO IN CLAUSES (I)
THROUGH (VI) ABOVE SECURED BY (OR FOR WHICH THE HOLDER OF SUCH INDEBTEDNESS HAS
AN EXISTING RIGHT, CONTINGENT OR OTHERWISE, TO BE SECURED BY) ANY MORTGAGE,
LIEN, PLEDGE, CHARGE, SECURITY INTEREST OR OTHER ENCUMBRANCE UPON OR IN ANY
PROPERTY OR ASSETS (INCLUDING ACCOUNTS AND CONTRACT RIGHTS) OWNED BY ANY PERSON,
EVEN THOUGH THE PERSON WHICH OWNS SUCH ASSETS OR PROPERTY HAS NOT ASSUMED OR
BECOME LIABLE FOR THE PAYMENT OF SUCH INDEBTEDNESS, AND (VIII) ALL CONTINGENT
OBLIGATIONS IN RESPECT OF INDEBTEDNESS OR OBLIGATIONS OF OTHERS OF THE KINDS
REFERRED TO IN CLAUSES (I) THROUGH (VII) ABOVE.


(M)      “INTEREST RATE” MEANS THE PRIME RATE AS OF THE FIRST (1ST) BUSINESS DAY
OF EACH CALENDAR QUARTER PLUS ONE PERCENT (1.0%).


(N)       “OUTSTANDING AMOUNT” MEANS THE SUM OF (A) THE PORTION OF THE PRINCIPAL
TO BE REDEEMED OR OTHERWISE WITH RESPECT TO WHICH THIS DETERMINATION IS BEING
MADE, (B) ACCRUED AND UNPAID INTEREST WITH RESPECT TO SUCH PRINCIPAL AND (C)
ACCRUED AND UNPAID LATE CHARGES WITH RESPECT TO SUCH PRINCIPAL AND INTEREST.


(O)       “PARENT ENTITY” OF A PERSON MEANS AN ENTITY THAT, DIRECTLY OR
INDIRECTLY, CONTROLS THE APPLICABLE PERSON AND WHOSE COMMON STOCK OR EQUIVALENT
EQUITY SECURITY IS QUOTED OR LISTED ON AN ELIGIBLE MARKET, OR, IF THERE IS MORE
THAN ONE SUCH PERSON OR PARENT ENTITY, THE PERSON OR PARENT ENTITY WITH THE
LARGEST PUBLIC MARKET CAPITALIZATION AS OF THE DATE OF CONSUMMATION OF THE
FUNDAMENTAL TRANSACTION.


(P)       “PARTY CITY SUBORDINATION AGREEMENT” SHALL MEAN THAT CERTAIN
SUBORDINATION AGREEMENT, DATED AS OF THE ISSUANCE DATE, AMONG PARTY CITY
CORPORATION, THE

 

13

 

 


--------------------------------------------------------------------------------





 


HOLDER AND THE COMPANY WITH RESPECT TO CERTAIN INDEBTEDNESS OF THE COMPANY TO
PARTY CITY CORPORATION.


(Q)       “PERMITTED INDEBTEDNESS” MEANS (A) THE SENIOR INDEBTEDNESS, (B)
INDEBTEDNESS INCURRED BY THE COMPANY THAT IS MADE EXPRESSLY SUBORDINATE IN RIGHT
OF PAYMENT TO THE INDEBTEDNESS EVIDENCED BY THIS NOTE, AS REFLECTED IN A WRITTEN
AGREEMENT ACCEPTABLE TO THE HOLDER AND APPROVED BY THE HOLDER IN WRITING, AND
WHICH INDEBTEDNESS DOES NOT PROVIDE AT ANY TIME FOR (1) THE PAYMENT, PREPAYMENT,
REPAYMENT, REPURCHASE OR DEFEASANCE, DIRECTLY OR INDIRECTLY, OF ANY PRINCIPAL OR
PREMIUM, IF ANY, THEREON UNTIL NINETY-ONE (91) DAYS AFTER THE MATURITY DATE OR
LATER AND (2) TOTAL INTEREST AND FEES AT A RATE IN EXCESS OF THE INTEREST RATE
HEREUNDER (C) INDEBTEDNESS SECURED BY PERMITTED LIENS, (D) CAPITALIZED LEASE
OBLIGATIONS, (E) PURCHASE MONEY INDEBTEDNESS, (F) INDEBTEDNESS TO TRADE
CREDITORS INCURRED IN THE ORDINARY COURSE OF BUSINESS, (G) INDEBTEDNESS OF THE
COMPANY TO AMSCAN, INC. AND PARTY CITY CORPORATION, WHICH IS COVERED BY THE
TERMS OF THE AMSCAN SUBORDINATION AGREEMENT AND THE PARTY CITY SUBORDINATION
AGREEMENT, RESPECTIVELY, AND (H) EXTENSIONS, REFINANCINGS AND RENEWALS OF ANY
ITEMS OF PERMITTED INDEBTEDNESS, PROVIDED THAT THE PRINCIPAL AMOUNT IS NOT
INCREASED OR THE TERMS MODIFIED TO IMPOSE MORE BURDENSOME TERMS UPON THE COMPANY
OR ITS SUBSIDIARY, AS THE CASE MAY BE.


(R)        “PERMITTED LIENS” MEANS (I) ANY LIEN FOR TAXES NOT YET DUE OR
DELINQUENT OR BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS FOR WHICH
ADEQUATE RESERVES HAVE BEEN ESTABLISHED IN ACCORDANCE WITH GAAP, (II) ANY
STATUTORY LIEN ARISING IN THE ORDINARY COURSE OF BUSINESS BY OPERATION OF LAW
WITH RESPECT TO A LIABILITY THAT IS NOT YET DUE OR DELINQUENT, (III) ANY LIEN
CREATED BY OPERATION OF LAW, SUCH AS MATERIALMEN’S LIENS, MECHANICS’ LIENS AND
OTHER SIMILAR LIENS, ARISING IN THE ORDINARY COURSE OF BUSINESS WITH RESPECT TO
A LIABILITY THAT IS NOT YET DUE OR DELINQUENT OR THAT ARE BEING CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS, (IV) LIENS SECURING THE COMPANY’S
OBLIGATIONS UNDER THE NOTES, (V) LIENS (A) UPON OR IN ANY EQUIPMENT ACQUIRED OR
HELD BY THE COMPANY OR ANY OF ITS SUBSIDIARIES TO SECURE THE PURCHASE PRICE OF
SUCH EQUIPMENT OR INDEBTEDNESS INCURRED SOLELY FOR THE PURPOSE OF FINANCING THE
ACQUISITION OR LEASE OF SUCH EQUIPMENT, OR (B) EXISTING ON SUCH EQUIPMENT AT THE
TIME OF ITS ACQUISITION, PROVIDED THAT THE LIEN IS CONFINED SOLELY TO THE
PROPERTY SO ACQUIRED AND IMPROVEMENTS THEREON, AND THE PROCEEDS OF SUCH
EQUIPMENT, (VI) LIENS INCURRED IN CONNECTION WITH THE EXTENSION, RENEWAL OR
REFINANCING OF THE INDEBTEDNESS SECURED BY LIENS OF THE TYPE DESCRIBED IN
CLAUSES (I) AND (V) ABOVE, PROVIDED THAT ANY EXTENSION, RENEWAL OR REPLACEMENT
LIEN SHALL BE LIMITED TO THE PROPERTY ENCUMBERED BY THE EXISTING LIEN AND THE
PRINCIPAL AMOUNT OF THE INDEBTEDNESS BEING EXTENDED, RENEWED OR REFINANCED DOES
NOT INCREASE, (VII) LIENS SECURING THE COMPANY’S OBLIGATIONS UNDER THE SENIOR
INDEBTEDNESS, CAPITALIZED LEASE OBLIGATIONS AND PURCHASE MONEY INDEBTEDNESS;
(VIII) LEASES OR SUBLEASES AND LICENSES AND SUBLICENSES GRANTED TO OTHERS IN THE
ORDINARY COURSE OF THE COMPANY’S BUSINESS, NOT INTERFERING IN ANY MATERIAL
RESPECT WITH THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE,
(IX) LIENS IN FAVOR OF CUSTOMS AND REVENUE AUTHORITIES ARISING AS A MATTER OF
LAW TO SECURE PAYMENTS OF CUSTOM DUTIES IN CONNECTION WITH THE IMPORTATION OF
GOODS AND (X) LIENS ARISING FROM JUDGMENTS, DECREES OR ATTACHMENTS IN
CIRCUMSTANCES NOT CONSTITUTING AN EVENT OF DEFAULT UNDER SECTION 3(A)(V).

 

14

 

 


--------------------------------------------------------------------------------





 


(S)       “PERSON” MEANS AN INDIVIDUAL, A LIMITED LIABILITY COMPANY, A
PARTNERSHIP, A JOINT VENTURE, A CORPORATION, A TRUST, AN UNINCORPORATED
ORGANIZATION, ANY OTHER ENTITY  AND A GOVERNMENT OR ANY DEPARTMENT OR AGENCY
THEREOF.


(T)        “PRESENT VALUE OF INTEREST” MEANS THE AMOUNT OF ANY INTEREST THAT,
BUT FOR A VOLUNTARY PREPAYMENT, WOULD HAVE ACCRUED UNDER THIS NOTE AT THE
INTEREST RATE FOR THE PERIOD FROM THE VOLUNTARY PREPAYMENT DATE THROUGH THE
MATURITY DATE DISCOUNTED TO THE PRESENT VALUE OF SUCH INTEREST USING A DISCOUNT
RATE EQUAL TO THE INTEREST RATE IN EFFECT ON THE APPLICABLE DATE OF
DETERMINATION.


(U)       “PRIME RATE” SHALL MEAN AS OF A PARTICULAR DATE, THE PRIME RATE OF
INTEREST AS PUBLISHED ON THAT DATE IN THE WALL STREET JOURNAL (EASTERN EDITION),
AND GENERALLY DEFINED THEREIN AS “THE BASE RATE ON CORPORATE LOANS POSTED BY AT
LEAST 75% OF THE NATION’S 30 LARGEST BANKS.”  IF THE WALL STREET JOURNAL IS NOT
PUBLISHED ON A DATE FOR WHICH THE PRIME RATE MUST BE DETERMINED, THE PRIME RATE
SHALL BE THE PRIME RATE PUBLISHED IN THE WALL STREET JOURNAL ON THE
NEAREST-PRECEDING DATE ON WHICH THE WALL STREET JOURNAL WAS PUBLISHED.


(V)       “PRINCIPAL MARKET” MEANS THE AMERICAN STOCK EXCHANGE.


(W)      “PURCHASE MONEY INDEBTEDNESS” MEANS INDEBTEDNESS USED TO ACQUIRE FIXED
ASSETS FOR THE COMPANY OR ANY OF ITS SUBSIDIARIES, OBTAINED FOR THE SOLE PURPOSE
OF FINANCING ALL OR ANY PART OF THE ACQUISITION COST THEREOF, WHICH MAY BE
SECURED BY SUCH ASSETS, BUT IS OTHERWISE NON-RECOURSE TO THE COMPANY AND ITS
SUBSIDIARIES.


(X)        “REDEMPTION NOTICES” MEANS, COLLECTIVELY, THE EVENT OF DEFAULT
REDEMPTION NOTICES AND THE CHANGE OF CONTROL REDEMPTION NOTICES, AND, EACH OF
THE FOREGOING, INDIVIDUALLY, A REDEMPTION NOTICE.


(Y)       “REDEMPTION PRICES” MEANS, COLLECTIVELY, THE EVENT OF DEFAULT
REDEMPTION PRICE AND THE CHANGE OF CONTROL REDEMPTION PRICE, AND, EACH OF THE
FOREGOING, INDIVIDUALLY, A REDEMPTION PRICE.


(Z)        “REQUIRED HOLDERS” MEANS THE HOLDERS OF NOTES REPRESENTING AT LEAST A
MAJORITY OF THE AGGREGATE PRINCIPAL AMOUNT OF THE NOTES THEN OUTSTANDING.


(AA)     “SEC” MEANS THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION.


(BB)     “SECURITIES PURCHASE AGREEMENT” MEANS THAT CERTAIN SECURITIES PURCHASE
AGREEMENT DATED THE SUBSCRIPTION DATE BY AND AMONG THE COMPANY AND THE INITIAL
HOLDERS OF THE NOTES PURSUANT TO WHICH THE COMPANY ISSUED THE NOTES.


(CC)     “SENIOR INDEBTEDNESS” MEANS INDEBTEDNESS, IN AN AMOUNT NOT TO EXCEED
$15 MILLION IN THE AGGREGATE OUTSTANDING AT ANY ONE TIME, UNDER THAT CERTAIN
LOAN AND SECURITY AGREEMENT, BY AND AMONG THE COMPANY AND CERTAIN OF ITS
SUBSIDIARIES AND WELLS FARGO RETAIL FINANCE II, LLC, DATED AS OF AUGUST 23,
2000, AS AMENDED BY THE FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT DATED AS
OF MAY 23, 2002, AS AMENDED BY THE SECOND AMENDMENT TO LOAN AND SECURITY
AGREEMENT DATED AS OF JANUARY 2, 2004, AS AMENDED

 

15

 

 


--------------------------------------------------------------------------------





 


BY THE THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT DATED AS OF APRIL 27, 2005
(THE “THIRD AMENDMENT”), AS AMENDED BY THE FOURTH AMENDMENT TO LOAN AND SECURITY
AGREEMENT DATED AS OF JANUARY 17, 2006 (THE “FOURTH AMENDMENT”), AND AS AMENDED
BY A CONSENT AND FIFTH AMENDMENT TO LOAN AGREEMENT DATED AS OF AUGUST 7, 2006,
AND ANY AMENDMENT, RESTATEMENT, EXTENSIONS, REFINANCINGS AND RENEWALS OF SUCH
SENIOR INDEBTEDNESS (THE “SENIOR INDEBTEDNESS AGREEMENT”), PROVIDED THAT SUCH
TERMS DO NOT: (I) REQUIRE ANY PAYMENT TO BE MADE EARLIER THAN ANY DATE
ORIGINALLY REQUIRED IN THE SENIOR INDEBTEDNESS AGREEMENT; (II) CHANGE THE AMOUNT
OR SCHEDULE OF ANY PREPAYMENT OF PRINCIPAL, IF ANY (OTHER THAN TO REDUCE THE
AMOUNT OF SUCH PAYMENT), (III) INCREASE THE INTEREST RATE OF THE SENIOR
INDEBTEDNESS ABOVE THE HIGHEST RATE OF INTEREST SPECIFIED THEREIN AS OF THE DATE
HEREOF (IT BEING UNDERSTOOD THAT THE IMPOSITION OF A DEFAULT RATE OF INTEREST IN
THE AMOUNT AND UNDER THE CIRCUMSTANCES AS PERMITTED IN SUCH SENIOR INDEBTEDNESS
AGREEMENT AS IN EFFECT ON THE DATE HEREOF AND THE PROVISION OF A LIBOR OPTION AT
A RATE LESS THAN THE BASE RATE OPTION PROVIDED UNDER THE SENIOR INDEBTEDNESS
AGREEMENT SHALL NOT BE RESTRICTED BY THIS CLAUSE (III)), OR (IV) AMEND THE
BORROWING BASE (OR ANY COMPONENT THEREOF) TO PROVIDE THE BORROWERS THEREUNDER
WITH MORE CREDIT AVAILABILITY; PROVIDED, HOWEVER, THE SENIOR INDEBTEDNESS
AGREEMENT MAY BE AMENDED, WITHOUT LIMITATION: (A) TO PROVIDE A SEASONAL
AMENDMENT, CONSISTENT WITH PAST PRACTICES AND SUBSTANTIALLY IN THE FORM OF THE
THIRD AMENDMENT OR THE FOURTH AMENDMENT (EXCLUDING THE WAIVER OF DEFAULT
CONTAINED THEREIN), (B) TO INCREASE THE MAXIMUM AMOUNT OF CREDIT AVAILABLE UNDER
THE SENIOR INDEBTEDNESS AGREEMENT, PROVIDED THE SUM OF SUCH CREDIT AVAILABLE
UNDER THE SENIOR INDEBTEDNESS AGREEMENT AND ANY OUTSTANDING SENIOR INDEBTEDNESS,
IN THE AGGREGATE, AT ANY ONE TIME DOES NOT EXCEED $15 MILLION, AND (C) TO
REFLECT AN ASSIGNMENT OF SUCH SENIOR INDEBTEDNESS, PROVIDED, THAT SUCH ASSIGNED
SENIOR INDEBTEDNESS SHALL NOT BE HELD BY ANY ENTITY OTHER THAN AN ELIGIBLE
INSTITUTIONAL LENDER.”


(DD)     “SENIOR LENDER” SHALL MEAN WELLS FARGO RETAIL FINANCE II, LLC OR SUCH
SUCCESSOR LENDER PURSUANT TO ANY OUTSTANDING SENIOR INDEBTEDNESS.


(EE)     “SUBORDINATION AGREEMENT” SHALL MEAN THAT CERTAIN SUBORDINATION
AGREEMENT WITH RESPECT TO THE SENIOR INDEBTEDNESS, BY AND AMONG WELLS FARGO
RETAIL FINANCE II, LLC AND THE HOLDER, DATED ON EVEN DATE HEREWITH, AS SUCH MAY
BE AMENDED FROM TIME TO TIME.


(FF)       “SUBSCRIPTION DATE” MEANS SEPTEMBER 15, 2006.


(GG)     “SUCCESSOR ENTITY” MEANS THE PERSON, WHICH MAY BE THE COMPANY, FORMED
BY, RESULTING FROM OR SURVIVING ANY FUNDAMENTAL TRANSACTION OR THE PERSON WITH
WHICH SUCH FUNDAMENTAL TRANSACTION SHALL HAVE BEEN MADE, PROVIDED THAT IF SUCH
PERSON IS NOT A PUBLICLY TRADED ENTITY WHOSE COMMON STOCK OR EQUIVALENT EQUITY
SECURITY IS QUOTED OR LISTED FOR TRADING ON AN ELIGIBLE MARKET, SUCCESSOR ENTITY
SHALL MEAN SUCH PERSON’S PARENT ENTITY.


(HH)     “TRADING DAY” MEANS ANY DAY ON WHICH THE COMMON STOCK ARE TRADED ON THE
PRINCIPAL MARKET, OR, IF THE PRINCIPAL MARKET IS NOT THE PRINCIPAL TRADING
MARKET FOR THE COMMON STOCK, THEN ON THE PRINCIPAL SECURITIES EXCHANGE OR
SECURITIES MARKET ON WHICH THE COMMON STOCK ARE THEN TRADED.

 

16

 

 


--------------------------------------------------------------------------------





 


(II)       “VOTING STOCK” OF A PERSON MEANS CAPITAL STOCK OF SUCH PERSON OF THE
CLASS OR CLASSES PURSUANT TO WHICH THE HOLDERS THEREOF HAVE THE GENERAL VOTING
POWER TO ELECT, OR THE GENERAL POWER TO APPOINT, AT LEAST A MAJORITY OF THE
BOARD OF DIRECTORS, MANAGERS OR TRUSTEES OF SUCH PERSON (IRRESPECTIVE OF WHETHER
OR NOT AT THE TIME CAPITAL STOCK OF ANY OTHER CLASS OR CLASSES SHALL HAVE OR
MIGHT HAVE VOTING POWER BY REASON OF THE HAPPENING OF ANY CONTINGENCY).


(26)         DISCLOSURE. UPON RECEIPT OR DELIVERY BY THE COMPANY OF ANY NOTICE
IN ACCORDANCE WITH THE TERMS OF THIS NOTE, UNLESS THE COMPANY HAS IN GOOD FAITH
DETERMINED THAT THE MATTERS RELATING TO SUCH NOTICE DO NOT CONSTITUTE MATERIAL,
NONPUBLIC INFORMATION RELATING TO THE COMPANY OR ITS SUBSIDIARIES, THE COMPANY
SHALL WITHIN ONE (1) BUSINESS DAY AFTER ANY SUCH RECEIPT OR DELIVERY PUBLICLY
DISCLOSE SUCH MATERIAL, NONPUBLIC INFORMATION ON A CURRENT REPORT ON FORM 8-K OR
OTHERWISE. IN THE EVENT THAT THE COMPANY BELIEVES THAT A NOTICE CONTAINS
MATERIAL, NONPUBLIC INFORMATION, RELATING TO THE COMPANY OR ITS SUBSIDIARIES,
THE COMPANY SHALL INDICATE TO THE HOLDER CONTEMPORANEOUSLY WITH DELIVERY OF SUCH
NOTICE, AND IN THE ABSENCE OF ANY SUCH INDICATION, THE HOLDER SHALL BE ALLOWED
TO PRESUME THAT ALL MATTERS RELATING TO SUCH NOTICE DO NOT CONSTITUTE MATERIAL,
NONPUBLIC INFORMATION RELATING TO THE COMPANY OR ITS SUBSIDIARIES.

[Signature Page Follows]

 

 

17

 

 


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

IPARTY CORP.

 

 

 

 

 

 

 

By:

/s/ SAL PERISANO

 

 

Name: Sal Perisano

 

 

Title: Chief Executive Officer

 


--------------------------------------------------------------------------------